Title: From Thomas Jefferson to George Jefferson, 24 March 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Mar. 24. 05
                  
                  I now enclose you the Manifests of my tobo. made the last year at Poplar forest being 29 hhd. weighing 46,402. ℔ nett, the whole of which I expect is with  you before this. from these are to be taken 3 hhds. ducked which you have already sold. you mentioned that you thought you could get 7. D. for the residue on reasonable credit. if you can get that on 2 or 3 months credit, I shall be willing you should let it go.
                  I have this day drawn on you for forty dollars in favor of James Oldham. accept my affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               